McLEAN, District Judge.
This is a motion by defendant, under 28 U.S.C. § 1404(a), to transfer this Jones Act action to the United States District Court for the Eastern District of Louisiana.
Plaintiff resides in California. Defendant is a Louisiana corporation having its principal place of business in New Orleans. Its ships operate out of Gulf ports and do not come to New York. Defendant’s witnesses sail regularly out of New Orleans. Defendant's records are in New Orleans.
The accident occurred while the ship was on the high seas. Plaintiff was treated in a hospital in Ghana.
There are no witnesses in New York. Plaintiff does not claim that he has retained a doctor in New York. As far as appears, the sole contact which this case has with New York is the fact that plaintiff’s attorney has his office here.
The motion is timely.
The balance of all relevant factors is so strongly in favor of transfer as to outweigh plaintiff’s choice of a forum. Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 67 *896S.Ct. 839, 91 L.Ed. 1055 (1947); Nor-wood v. Kirkpatrick, 349 U.S. 29, 75 S. Ct. 544, 99 L.Ed. 789 (1955); James v. American Pacific S. S. Co., 99 F.Supp. 1016 (S.D.N.Y.1951).
Motion granted. Settle order on notice.